            Case 6:20-mc-00105-EFM Document 1 Filed 03/03/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

DREYMOOR FERTILIZERS OVERSEAS                   )
PTE. LTD. a Singapore entity,                   )
                                                )
               Petitioner,                      )
                                                )
vs.                                             )          Case No.
                                                )
AVAGRO, LLC, a Kansas limited liability         )
company, and UAB AVAGRO, a Lithuanian           )
corporation,                                    )
                                                )
               Respondents.                     )
                                                )

            PETITION TO CONFIRM AND ENFORCE ARBITRATION AWARD

       COMES NOW Petitioner Dreymoor Fertilizers Overseas Pte. Ltd. (“Dreymoor”), by and

through its counsel Tyler E. Heffron and Justin G. Cook of Triplett Woolf Garretson, LLC, and

submits this Petition to Confirm and Enforce Arbitration Award against Respondents AVAgro,

LLC and UAB AVAgro. A Memorandum in Support and a Declaration in Support are filed

contemporaneously herewith and are hereby incorporated by reference. In support of its Petition,

Dreymoor states as follows:

                                           PARTIES

       1.      Petitioner Dreymoor is a company registered in Singapore with its principal place

of business at 24 Raffles Place, 12-06 Clifford Centre, Singapore 048621, and is engaged in the

business of trading fertilizer products.

       2.      Respondent AVAgro, LLC is a Kansas limited liability company, with its principal

place of business at 550 N. 159th Street East, Suite 100A, Wichita, KS 67230.
              Case 6:20-mc-00105-EFM Document 1 Filed 03/03/20 Page 2 of 6




         3.       Respondent UAB AVAgro is a Lithuanian corporation, with its principal place of

business at 9 ojo FoAo g.47, Kaunas, Lithuania, LT-48100. UAB AVAgro is wholly owned by

AVAgro, LLC. Both AVAgro, LLC and UAB AVAgro are engaged in the business of trading

fertilizer products.

                                           BACKGROUND

         4.       On or about October 22, 2018, the AVAgro, LLC presented and UAB AVAgro and

Dreymoor entered into a Sales Contract, #101-S10/2018/UAN/UAB (the “Contract”). Section 29

of the Contract provides that disputes between the parties “shall be settled by final and binding

arbitration,” and that the “decision of the arbitrator on any controversy or claim under this Contract

shall be final.” A true and correct copy of the Contract is attached as Exhibit A.

         5.       Disputes arose between the parties as it relates to the Contract. In accordance with

Section 29 of the Contract, UAB AVAgro submitted a Notice of Arbitration against Dreymoor on

January 31, 2019. On March 8, 2019, Dreymoor responded to the Notice of Arbitration, asserted

counterclaims against UAB AVAgro, and joined as a party and asserted claims against AVAgro,

LLC. The arbitration proceeding was assigned Case No. 01-19-0000-3381. The arbitration

proceeding occurred under the International Centre for Dispute Resolution, International

Arbitration Rules and Procedures, and was administered by the American Arbitration Association.

On March 22, 2019, Matthew E. Draper was selected to hear the matter as the sole arbitrator. An

evidentiary hearing took place in New York City, New York on October 21-22, 2019. Each party

was represented by legal counsel at the hearing. All the foregoing being referred to hereinafter as

the “Arbitration.”

         6.       The Final Award in this case was made by Arbitrator Draper on February 15, 2020.

A true and correct copy of the signed and notarized Final Award is attached hereto as Exhibit B.

         7.       In the Final Award, Arbitrator Draper awarded relief as follows:

                                                   2
#723827v1/17620.002
              Case 6:20-mc-00105-EFM Document 1 Filed 03/03/20 Page 3 of 6




         Within thirty (30) days from the date of transmittal of this Final Award to the
         parties, UAB AVAgro and AVAgro LLC hereinafter referred to as the Award
         Debtors, shall pay to Dreymoor Fertilizers Overseas Pte. Ltd., hereinafter referred
         to as the Award Creditor the sums of €6,211,091.06 and US$273,998.92.

         The administrative fees and expenses of the International Centre for Dispute
         Resolution (ICDR) totaling US$37,950.00 shall be borne by the Award Debtors,
         and the compensation and expenses of the arbitrator totaling US$54,007.50 shall
         be borne by the Award Debtors. Therefore, the Award Debtors shall reimburse the
         Award Creditor the sum of US$65,762.50, representing that portion of said fees
         and expenses in excess of the apportioned costs previously incurred by the Award
         Creditor, upon demonstration by the Award Creditor that these incurred costs have
         been paid in full to the ICDR.

         If the sums set forth above are not paid within thirty (30) days of the transmittal of
         this Final Award, then simple daily interest of 0.02% shall begin to accrue on the
         unpaid amounts, and continue until paid.

         Within seven (7) days of receipt of the sums set forth above from one or both of the
         Award Debtors, the Award Creditor shall:

         1. Notify Joint Stock Klaipeda Stevedoring Company that it is withdrawing its
            January 4, January 15, and May 31, 2019 notifications;
         2. Notify Unicredit Bank AG that it does not have title to the Product; and
         3. Issue a warehouse receipt to the Award Debtors evidencing that UAB AVAgro
            has title to the Product.

         This award is in full settlement of all claims and counterclaims submitted to this
         Arbitration.

Final Award, Ex. B, pp. 13–14.

                                  JURISDICTION AND VENUE

         8.       The 1958 Convention on the Recognition and Enforcement of Foreign Arbitral

Awards, 21 U.S.T. 2517 (the “New York Convention”) is applicable to an award arising from an

arbitration held in the United States involving foreign entities. The United States District Courts

have original subject matter jurisdiction over actions or proceedings falling under the New York

Convention, regardless of the amount in controversy. 9 U.S.C. § 203; see also 28 U.S.C. § 1331.

         9.       The New York Convention applies to the Final Award and Arbitration herein, as

the parties to the Arbitration are not entirely citizens of the U.S., but rather are entities from the

                                                   3
#723827v1/17620.002
            Case 6:20-mc-00105-EFM Document 1 Filed 03/03/20 Page 4 of 6




U.S., Singapore, and Lithuania. See 9 U.S.C. § 201. Moreover, in addition to the New York

Convention, the Federal Arbitration Act likewise applies to the Final Award and Arbitration

herein, to the extent it is not in conflict with the New York Convention. See 9 U.S.C. §§ 209 & 1-

2 (discussing the irrevocable nature and enforceability of arbitration provisions in contracts

involving commerce among inter-state or inter-nations).

          10.     The Contract, attached as Exhibit A, provides that any court having jurisdiction

may enter and enforce the Final Award. Paragraph 28 of the Contract provides:

          Notwithstanding anything in this Section 28 to the contrary, Buyer and Seller each
          agree that a final judgment in any arbitration, action or proceeding brought in
          accordance with Sections 28 and 29, hereof, and arising out of or relating to this
          Contract, shall be conclusive and may be entered and enforced in any court having
          jurisdiction and in any manner provided by law or in equity.

Contract, Ex. A, p. 11 ¶ 28 (emphasis added). Paragraph 29 of the Contract provides:

          Awards made pursuant to this Section 29 shall include costs such as a reasonable
          allowance for attorney’s fees, and judgment may be entered upon any award made
          hereunder in any court having jurisdiction, as provided in Section 28.

Contract, Ex. A, p. 12 ¶ 29 (emphasis added).

          11.     Pursuant to 9 U.S.C. § 207, “any party to the arbitration may apply to any court

having jurisdiction under this chapter for an order confirming the award as against any other party

to the arbitration” within three years after an arbitral award is made. (Emphasis added).

          12.     UAB AVAgro is wholly owned by AVAgro, LLC, which is wholly owned by Anna

Mikhailova, who operates both entities from AVAgro LLC’s principal place of business at 550 N.

159th Street East, Suite 100A, Wichita, Kansas 67230. AVAgro, LLC is a Kansas limited liability,

duly recognized and conducting business in Kansas, and its principal manager and sole member,

Anna Mikhailova, is a resident of Butler County, Kansas. Accordingly, this Court has personal

jurisdiction over AVAgro, LLC and UAB AVAgro under the Kansas long-arm statute, K.S.A. 60-

308(b).

                                                  4
#723827v1/17620.002
            Case 6:20-mc-00105-EFM Document 1 Filed 03/03/20 Page 5 of 6




         13.      Venue is proper pursuant to 9 U.S.C. § 204 and 28 U.S.C. § 1391(b)(1).

                       FINAL ENFORCEMENT OF ARBITRATION AWARD

         14.      This Court has authority to confirm a final arbitration award pursuant to

9 U.S.C. §§ 207 & 9. “Under the New York Convention, a court must ‘confirm the award unless

it finds one of the grounds for refusal or deferral of recognition or enforcement of the award

specified in the said Convention.’” CEEG (Shanghai) Solar Sci. & Tech. Co. v. LUMOS LLC, 829

F.3d     1201,        1206   (10th   Cir.   2016)   (quoting    9   U.S.C.    § 207,    which    states,

“The court shall confirm the award unless it finds one of the grounds for refusal or deferral of

recognition or enforcement of the award specified in the said Convention”) (emphasis added).

         15.      Pursuant to Paragraph 28 of the Contract, the parties each agreed “that a final

judgment in any arbitration . . . shall be conclusive and may be entered and enforced in any court

having jurisdiction . . . .” Contract, Ex. A, p. 11 ¶ 28 (emphasis added).

         16.      Pursuant to Paragraph 29 of the Contract, the parties each agreed “[t]he decision of

the arbitrator on any controversy or claim under this Contract shall be final.” Contract, Ex. A, p.

11, ¶ 29 (emphasis added).

         17.      As of the date of this filing, Respondents have failed to make payment to Dreymoor

of the amounts awarded in the Final Award.

         18.      No basis exists, nor has one been asserted, to refuse or defer confirmation of the

Final Award as a judgment of the Court entered and enforceable under the law.

         19.      Petitioner is entitled to confirmation of the Final Award as a judgment of this Court,

with all rights and benefits conferred upon Petitioner to obtain collection and recovery on such

Final Award as a judgment entered and enforced under the law.

         WHEREFORE, upon this Verified Petition, the accompanying Memorandum in Support,

and the Declaration of Suraj Aggarwal, Petitioner Dreymoor respectfully prays that this Court

                                                    5
#723827v1/17620.002
            Case 6:20-mc-00105-EFM Document 1 Filed 03/03/20 Page 6 of 6




enter an Order and Judgment confirming the Final Award in the Arbitration as the Judgment of

this Court, including all such relief provided for in the Final Award, including, without limitation,

judgment in favor of Petitioner against Respondents in the amounts of €6,211,091.06 and

US$339,761.42 (the latter figure being the combined amounts from the Final Award of

$273,998.92 for Petitioner’s attorney fees and expenses and $65,762.50 for reimbursement of the

fees, expenses, and costs of the Arbitration previously incurred by Petitioner), plus simple daily

interest of 0.02%, beginning to accrue on March 14, 2020, until all judgment amounts are paid in

full. Petitioner requests such other relief the Court deems just and proper.

                                              Respectfully submitted,

                                              TRIPLETT WOOLF GARRETSON, LLC

                                              /s/ Tyler E. Heffron
                                              Tyler E. Heffron, #22115
                                              Justin G. Cook, #27325
                                              2959 N. Rock Road, Ste. 300
                                              Wichita, Kansas 67226
                                              Telephone: (316) 630-8100
                                              Facsimile: (316) 630-8101
                                              Email: theffron@twgfirm.com
                                                      jcook@twgfirm.com

                                                      AND

                                              Andrew S. de Klerk, pro hac vice pending
                                              T. Patrick O’Leary, pro hac vice pending
                                              FRILOT, LLC
                                              1100 Poydras Street, Ste. 3700
                                              New Orleans, Louisiana 70163
                                              Telephone: (504) 599-8010
                                              Facsimile: (504) 599-8100
                                              Email: adeklerk@frilot.com
                                                      poleary@frilot.com

                                              Attorneys for Petitioner




                                                 6
#723827v1/17620.002
